Press Release For Immediate release Invesco Ltd. Announces February 28, 2010 Assets Under Management Investor Relations Contact: Jordan Krugman 404-439-4605 Media RelationsContact: Doug Kidd404-479-2922 Atlanta, March 8, 2010 Invesco Ltd. (NYSE: IVZ) today reported preliminary month-end assets under management of $412.9 billion. Ending Assets Under Management (In billions) February 28, 2010 (a) January 31, 2010 December 31,2009 November 30, 2009 Total AUM ex Institutional Money Market $ 336.4 $ 336.4 $ 343.9 $ 337.7 Institutional Money Market $ 76.5 $ 76.2 $ 79.2 $ 81.1 Total $ 412.9 $ 412.6 $ 423.1 $ 418.8 (a) Preliminary – subject to adjustment. Invesco is a leading independent global investment management company, dedicated to helping people worldwide build their financial security.By delivering the combined power of our distinctive worldwide investment management capabilities, Invesco provides a comprehensive array of enduring investment solutions for retail, institutional and high net worth clients around the world.Operating in 20 countries, the company is listed on the New York Stock Exchange under the symbol IVZ. Additional information is available at www.invesco.com. ### Invesco Ltd. Two Peachtree Pointe 1555 Peachtree Street, N.E. Atlanta, GA 30309 Telephone:
